Citation Nr: 0935234	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left knee, post ligament reconstruction, currently rated as 
30 percent disabling. 

2.  Entitlement to an increased initial rating for 
instability of the left knee, currently rated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
December 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, granted a separate 10 percent rating for 
instability of the left knee, effective January 23, 2006, and 
denied increased ratings for arthritis of the left and right 
knees.  

In June 2008, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The Veteran's appeal was previously before the Board in 
November 2008 when it was remanded for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

The Veteran testified at his June 2008 hearing that he 
incurred a head injury and subsequent chronic headaches in 
February 1997 when his left knee gave out and he hit his 
head.  Service connection for a head injury and headaches was 
denied by the RO in May 1999, therefore the issue of whether 
new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for residuals of 
a head injury with headaches is referred to the RO for 
adjudication.

The issue of entitlement to a total rating for compensation 
based on individual unemployability (TDIU) is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee arthritis is manifested by pain 
throughout the ranges of flexion and extension.  

2.  The Veteran's left knee instability more nearly 
approximates slight than moderate. 

3.  The Veteran's right knee degenerative joint disease is 
manifested by limitation of flexion to 80 degrees and pain 
throughout the range of extension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating 
for arthritis of the left knee, post ligament reconstruction, 
based on limitation of flexion have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5256-5262.

2.  The criteria for a separate rating of 40 percent for 
arthritis of the left knee, post ligament reconstruction, 
based on limitation of extension have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5256-5262.

3.  The criteria for a rating in excess of 10 percent for 
left knee instability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5257.

4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee based on 
limitation of flexion have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257-5261.

5.  The criteria for a separate 50 percent rating, for 
degenerative joint disease of the right knee based on 
limitation of extension have been met. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2006, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2006 letter.  

The United States Court of Appeals for Veteran's Claims 
(Court) had held that adequate VCAA notice in increased 
rating cases required: (1) that VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit 
has recently vacated and remanded the Court's decision in 
Vazquez-Flores, holding that notice as to the impact of a 
disability on daily life and of potential rating criteria 
(element 2) was not required.  Vazquez-Flores v. Shinseki, 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).

In any event, the Veteran was provided with notice that 
complied with the Court's decision in Vazquez-Flores in a 
June 2008 letter.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the May 2009 SSOC.  Therefore, any timing deficiency has been 
remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in October 
2006 and January 2009 in response to his claims for increased 
ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has also held that separate ratings are 
available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  A 30 percent evaluation is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008)

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  A 30 
percent evaluation is warranted for extension limited to 20 
degrees, and a 40 percent evaluation is assigned when 
extension is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran's left knee disability is currently rated as 30 
percent disabling for status post ligament repair with 
traumatic arthritis with a separate 10 percent rating for 
instability.  His right knee degenerative joint disease is 
rated as 10 percent disabling for painful limited motion.  

In response to his claim for increased ratings, the Veteran 
was provided a VA examination of his knees in October 2006.  
He complained of severe pain to both knees and denied 
experiencing any recurrent subluxation.  He had been treated 
with Synvisc injections in the left knee and had declined to 
undergo knee replacement surgeries.  The Veteran had braces 
on both knees and carried a walker with him.  He stated that 
his daily activities, such as getting off the toilet, 
driving, and general mobility, were affected by his knee 
pain.  

Examination of the right knee showed mild synovitis affecting 
the suprapatellar pouch.  Range of motion was from 0 degrees 
of extension to 95 degrees of flexion with pain and 
crepitation.  Repetitive range of motion testing showed 
increased pain, fatigue, weakness, and lack of endurance with 
no decrease in limitation of motion.  Lachman and McMurray 
tests were negative and the mediolateral collateral ligaments 
were intact.  

Examination of the left knee showed a curvilinear incision 
over the medial aspect of the left knee.  Range of motion was 
from 0 degrees of extension to 90 degrees of flexion with 
severe pain and crepitation.  Repetitive testing indicated 
severe pain, fatigue, weakness, and lack of endurance but no 
change in range of motion.  Synovitis affected the 
suprapatellar pouch and the medial and lateral compartments.  
Lachman test was positive with deficiency of the anterior 
cruciate ligament and McMurray test was unequivocal.  

The examiner also noted that the Veteran could tandem walk 
and walk on his heels and toes for three feet while utilizing 
his walker.  The diagnoses were post traumatic arthritis and 
degenerative joint disease of the right knee and residuals 
from open arthrotomy and meniscectomy and ligamental 
reconstruction of the left knee.

During the June 2008 hearing, the Veteran testified that his 
knee disabilities were manifested by limited painful motion 
as well as instability that often caused him to fall.  He 
used knee braces when working in his yard and often needed a 
walker to ambulate.  He experienced constant knee pain and 
treated his disabilities with anti-inflammatory medication.  
It was difficult for him to perform chores around the house 
and drive, although he was able to cook.  

The Veteran's most recent VA examination was conducted in 
January 2009.  He complained of pain, giving way, 
instability, and weakness of both knees.  He also reported 
repeated effusions of both knees, along with swelling, 
tenderness, and weekly severe flare-ups of symptoms.  During 
flares, he stated that he could not walk or stand for 
prolonged periods and had difficulty caring for his disabled 
wife.  He occasionally used knee braces for assistance.  

Upon examination, the Veteran's gait was antalgic without 
evidence of abnormal weight bearing.  There was crepitus, 
tenderness, grinding and guarding of movement in the knees.  
There was no instability and Lachman, McMurray, and 
anterior/posterior drawer tests were normal.  There was no 
ankylosis.  Flexion of the right knee was measured from 0 to 
90 degrees with pain beginning at 80 degrees.  Extension was 
to 0 degrees with pain throughout.  

Flexion of the left knee was measured from 0 to 80 degrees 
with pain throughout.  Extension was to 0 degrees with pain 
throughout.  Range of motion was unchanged with repetitive 
testing and no additional pain, fatigue, weakness, or 
incoordination was noted.  

Examination of the Veteran's medial left knee scar showed a 
23 centimeter (cm) by .5 cm scar that had no pain on 
palpation and no adherence to the underlying tissue.  There 
was no limitation of motion or loss of function.  The scar 
was stable with no underlying tissue loss or damage.  It was 
hypopigmented with normal texture.

The examiner noted that the Veteran would have significant 
effects on his occupation from his knee disabilities due to 
decreased mobility, problems with lifting and carrying, lack 
of stamina, weakness and fatigue, and decreased strength of 
the lower extremities.  He had moderate to severe effects on 
his activities of daily living.  The diagnoses were residuals 
of a left knee ligamental repair with traumatic arthritis and 
degenerative joint disease of the right knee. 

Left Knee Arthritis and Instability

The current 30 percent disability rating for arthritis of the 
left knee was assigned in a September 2002 rating decision 
based on limitation of flexion and the Veteran's reliance on 
assisted devices for ambulation.  

The Veteran is currently in receipt of the maximum evaluation 
possible for limitation of flexion of the left knee and an 
increased rating is therefore not warranted under Diagnostic 
Code 5260.  

The recent VA examination showed that he also had pain 
throughout the range of knee extension.  The Court has held 
that under 38 C.F.R. §§ 4.40, 4.45, painful motion is the 
equivalent of limited motion.  Thus the point at which pain 
begins equates to the point at which there is limitation of 
motion.  Hicks v. Brown, 8 Vet. App. 417 (1995).  Because the 
Veteran has no pain free range of extension, he is entitled 
to the maximum rating of 50 percent for limitation of 
extension.

Under the amputation rule, the combined rating for 
disabilities of an extremity cannot exceed the rating for 
amputation at the elective level were amputation to be 
performed.  38 C.F.R. § 4.68 (2008).  The rating for 
amputation at the knee level or middle or lower third of the 
thigh is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5161-5163 (2008).  Hence the combined evaluation for the left 
knee disability cannot exceed 60 percent.

If separate ratings of 50 percent for limitation of 
extension, 30 percent for limitation of flexion, and 10 
percent for instability were awarded, the evaluation would be 
70 percent, and violate the amputation rule.  38 C.F.R. 
§ 4.25 (2008).  Accordingly, the Board can only award a 50 
percent rating for limitation of left knee extension.  This 
rating combines with the rating for limitation of flexion and 
instability to a 60 percent rating.  38 C.F.R. § 4.25.  This 
is the maximum schedular rating given the limitations of the 
amputation rule.

Right Knee Arthritis

The Veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5003 for 
noncompensable painful or limited flexion.  

While the record reflects that the Veteran has some 
limitation of flexion of his right knee, the currently 
assigned 10 percent rating contemplates limitation of flexion 
to 45 degrees.  The greatest degree of limitation of motion 
of the right knee was demonstrated at the January 2009 VA 
examination when flexion was measured to 80 degrees with 
pain.  

With respect to the Deluca factors, the Veteran has been 
found to experience pain, fatigue, and lack of endurance; 
however, both the October 2006 and January 2009 VA examiners 
noted that range of motion of the right knee was not further 
decreased after repetitive use, and the January 2009 
examination shows that he is able to flex the knee to 80 
degrees before pain begins.  Therefore, even when all 
pertinent disability factors are taken into account, it is 
clear that the Veteran does not have limitation of flexion of 
the right knee that more nearly approximates 30 degrees as 
required for a 20 percent rating under Diagnostic Code 5260 
on the basis of limitation of flexion.  

The medical evidence also establishes that pain was noted 
throughout the range of right knee extension.  As discussed 
above painful motion is the equivalent of limited motion.  
Because the Veteran has no pain free range of extension, he 
is entitled to the maximum rating of 50 percent under 
Diagnostic Code 5261.  38 C.F.R. § 4.59, see VAOPGCPREC 9-
2004 (2004).  

There is no objective evidence of instability of the right 
knee.  Although the Veteran testified at his June 2008 
hearing that his right knee was unstable and would often give 
out, the right knee has been stable upon VA examinations in 
October 2006 and January 2009.  Therefore, a separate or 
increased rating for instability under Diagnostic Code 5257 
is not appropriate as the preponderance of the medical 
evidence shows that the Veteran's right knee does not 
manifest instability or recurrent subluxation.  

In addition, as there is no objective medical evidence that 
the Veteran has dislocated semilunar cartilage or locking of 
his right knee, an increased rating under Diagnostic Code 
5258 is not warranted.

The Board therefore concludes that the evidence is in favor 
of the grant of separate 40 and 10 percent ratings for 
arthritis of the right knee, but that the preponderance of 
the evidence is against higher ratings.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

Extraschedular Ratings

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an 
extraschedular rating: (1) the established schedular criteria 
must be inadequate to describe the severity and symptoms of 
the claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's knee disabilities are 
manifested by painful limited motion, and in the case of the 
left knee, slight instability.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities and 
referral for consideration of extraschedular rating is not 
warranted.


ORDER

Separate ratings of 30 percent for limitation of flexion and 
40 percent for limitation of extension as a result of left 
knee arthritis, status post ligament reconstruction, are 
granted. 

Entitlement to an inital rating for left knee instability in 
excess of 10 percent, is denied. 

Separate ratings of 10 percent for limitation of flexion and 
50 percent for limitation of extension as a result of left 
right knee arthritis are granted.


REMAND

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  He has reportedly not worked 
since 1997 and the most recent VA examination contained 
findings that the knee disabilities had significant impact on 
his usual occupation.

The Court has recently held that entitlement TDIU is an 
element of all claims for increase rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The RO has previously denied 
entitlement to TDIU, but the Veteran now meets the percentage 
requirements for that benefit.  38 C.F.R. § 4.16(a) (2008).  
It could be prejudicial for the Board to decide the TDIU 
question in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The recent 
examination contained some opinion in this regard, but did 
not yield an explicit opinion as to whether the service 
connected knee disabilities alone, would be sufficient to 
preclude gainful employment.

Accordingly, the appeal is REMANDED for the following:

1.  The examiner who provided the January 
2009 examination should review the claims 
folder and provide an opinion as to 
whether the Veteran's service connected 
knee disabilities would be sufficient to 
preclude him from obtaining or retaining 
gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  The 
examiner should provide a rationale for 
this opinion.  If the examiner is not 
available, another qualified medical 
professional should be asked to review 
the claims folder and provide the 
necessary opinion.

2.  The agency of original jurisdiction 
(AOJ) should adjudicate the Veteran's 
entitlement to TDIU.

3.  If entitlement to TDIU remains 
denied, the AOJ should issue a 
supplemental statement of the case before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


